United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2442
                         ___________________________

                     Guadalupe Rodriguez de Henriquez, et al.

                             lllllllllllllllllllllPetitioners

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                             Submitted: June 11, 2019
                             Filed: November 5, 2019
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       Petitioners Ronal Henriquez Argueta, his wife, and two of their children,
citizens of Honduras, entered the United States and applied for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). The
immigration judge (IJ) denied relief after a hearing. The Henriquezes appealed to the
Board of Immigration Appeals (BIA), which dismissed their appeal in December
2017. The Henriquezes then filed a motion to reopen or reconsider, which the BIA
denied in June 2018. They now petition for review of the BIA’s denial of their
motion to reconsider. We deny the petition for review.

       A. Petitioners first argue the IJ lacked jurisdiction over their removal
proceedings because the proceedings commenced with notices to appear that did not
specify the date or time of their removal hearings. The argument is based on the
Supreme Court’s recent decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018). In
Pereira, the Court held that a notice to appear “that does not inform a noncitizen when
and where to appear for removal proceedings is not a ‘notice to appear under section
1229(a)’ and therefore does not trigger the stop-time rule” that governs applications
for cancellation of removal under 8 U.S.C. § 1229(b)(1). Id. at 2110. We recently
rejected petitioners’ argument, joining “the BIA and a unanimous chorus of other
circuits” in concluding that the Attorney General’s regulations, which govern when
jurisdiction vests, provide that a notice to appear “need only provide the time, place,
and date of the initial removal hearing ‘where practicable.’” Ali v. Barr, 924 F.3d
983, 986 (8th Cir. 2019), quoting 8 C.F.R. § 1003.18(b). We are bound by this prior
panel decision. Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc).

       B. Petitioners next argue the BIA abused its discretion in denying their motion
to reconsider. A motion to reconsider addresses the merits of the BIA’s initial
decision. It must be filed within thirty days, “specify[] the errors of fact or law in the
prior Board decision,” and “be supported by pertinent authority.” 8 C.F.R.
§ 1003.2(b). The filing of a motion to reconsider does not toll the time for appeal of
the underlying order. Stone v. I.N.S., 514 U.S. 386, 390 (1995). Therefore, as
petitioners did not file a timely petition for review of the final order of removal, our
jurisdiction is limited to reviewing the order denying their motion to reconsider for
abuse of discretion. See Boudaguian v. Ashcroft, 376 F.3d 825, 827 (8th Cir. 2004).

      In reviewing that order, “we may consider the validity of the underlying asylum
decision without exercising jurisdiction over that decision or considering it on the

                                           -2-
merits.” Sukhov v. Gonzales, 403 F.3d 568, 571 (8th Cir. 2005). The distinction is
significant because the abuse of discretion standard “is considerably more
deferential.” Esenwah v. Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004), cert. denied,
544 U.S. 962 (2005). “The BIA does not abuse its discretion if it refuses to
reconsider the very arguments it has already rejected.” Strato v. Ashcroft, 388 F.3d
651, 655 (8th Cir. 2004). Rather, the BIA “abuses its discretion where it gives no
rational explanation for its decision, departs from its established policies without
explanation, relies on impermissible factors or legal error, or ignores or distorts the
record evidence.” Mshihiri v. Holder, 753 F.3d 785, 789 (8th Cir. 2014) (citation
omitted). “Any other level of review would encourage aliens to improperly prolong
the removal process by filing motions to reconsider, instead of petitioning for
immediate judicial review of an initial adverse decision.” Esenwah, 378 F.3d at 765
(quotation omitted).

       In their motion to reconsider, petitioners argued the BIA erred in not
addressing their claim that the IJ failed to make a finding regarding past persecution;
erred by accepting the IJ’s erroneous finding that Ronal’s membership in a particular
social group (his family) was not “one central reason” for his persecution by Mara 18
gangsters; erred by “mischaracterizing and ignoring” facts such as the location of
other family members and the significance of police reports regarding the gangsters’
threats and violence against Ronal and his brothers; and erred by “cherry picking”
Ronal’s credible fear interview at the border. They further argued that the IJ erred in
denying their CAT claim because substantial evidence does not support the finding
that the government of Honduras is not unable or unwilling to control criminal gangs.
In denying the motion, the BIA stated:

            We find no basis to reconsider our prior decision. We are
      unpersuaded that we committed an error of fact or law in our prior
      decision, such that reconsideration would be warranted. . . .



                                         -3-
             We are also unpersuaded that we engaged in impermissible fact-
      finding, “cherry picked” evidence, or improperly analyzed the
      respondents’ claim for protection under the Convention Against Torture.
      Contrary to the respondents’ contention, we find that our analysis of
      their torture claim is not inconsistent with binding circuit court
      precedent.

       The lengthy briefs supporting the petition for review are almost entirely
devoted to arguing the merits of the IJ’s removal decision and the BIA’s initial
decision dismissing their administrative appeal. The IJ and the BIA erred, they argue,
in finding they had not established past persecution, in failing to find that family
membership was one central reason for the gang’s death threats against Ronal and the
murder of his two brothers, and in failing to find that the government of Honduras
was unable to protect the family from the Mara 18 gang. But we have no jurisdiction
to review the merits of the IJ and initial BIA decisions; we review only whether the
BIA abused its discretion in denying the motion to reconsider because it relied on
impermissible factors or legal error or ignored or distorted the record evidence. The
BIA’s stated reasons for denying reconsideration, while cryptic, demonstrate that it
applied the proper standard and considered petitioners’ contentions. Motions to
reconsider are disfavored, and the BIA does not abuse its discretion in summarily
refusing to reconsider arguments it has already rejected. Our careful review of the
IJ’s lengthy decision denying relief and the BIA’s initial decision persuade us that the
BIA did not abuse its discretion in denying the motion to reconsider.

       C. Petitioners separately argue that the BIA erred in denying reconsideration
of their CAT claim because the IJ and the BIA committed legal error in analyzing the
claim. The Attorney General’s regulations implementing the CAT provide that
petitioners must prove it is more likely than not that, if removed to Honduras, they
would be tortured “by or at the instigation of or with the consent or acquiescence of
a public official or other person acting in an official capacity.” 8 C.F.R.
§ 1208.18(a)(1). We have construed “acquiescence” as including acts of officials,

                                          -4-
“including low-level ones, even when those officials act in contravention of the
nation’s will.” Ramirez-Peyro v. Holder, 574 F.3d 893, 901 (8th Cir. 2009). Here,
citing our decision in Ramirez-Peyro, the IJ denied petitioners’ CAT claim because
“[t]he fact that the Honduran government has not successfully ended the threat posed
by gang violence is insufficient to establish that the torture would be with the consent
or acquiescence of a government official.” Petitioners argue the IJ and the BIA
applied the wrong legal standard because Ronal testified that, three years after his
brother Milton reported Mara 18 extortion to the police, Mara 18 members threatened
to kill the four brothers because the gang had learned of Milton’s complaint through
their police connections.

       Petitioners did not make this argument in their motion for reconsideration to
the BIA, nor was the issue addressed in the BIA’s initial decision. But even if not
forfeited, the argument is based on a superficial reading of the CAT regulations,
which carefully define “acquiescence” as requiring proof “that the public official,
prior to the activity constituting torture, have awareness of such activity and thereafter
breach his or her legal responsibility to intervene to prevent such activity.” 8 C.F.R.
§ 1208.18(a)(7) (emphasis added). Here, Ronal’s testimony raised a strong inference
that the Mara 18 gang gained improper access to Milton’s complaint to the police, but
there is no evidence that a police official provided this information to the gang, was
aware that this act would result in torture, and thereafter breached his “legal
responsibility to intervene to prevent such activity.” Thus, the BIA did not commit
legal error or abuse its discretion when it denied petitioners’ motion to reconsider the
denial of CAT relief; its analysis of their torture claim is not inconsistent with our
binding precedent.

      For the foregoing reasons, we deny the petition for review.
                      ______________________________




                                           -5-